Title: From George Washington to Jeremiah Powell, 7 October 1779
From: Washington, George
To: Powell, Jeremiah


        
          Sir
          Head Quarters West Point 7th October 1779
        
        I had the honor of addressing you on the 4th Inst. upon the subject of an expected cooperation with His Excellency Count D’Estaing against the common enemy. Upon consulting Major Genl Greene Qr Mr Genl and Brigr Genl Knox commanding the Artillery, I am apprehensive that we shall fall short in two most essential

Articles—Gun powder—and Tents. Of the former—we have lately been much disappointed, by the failure of the arrival of a supply from the West Indies. You and the Gentlemen of the Council must be so fully sensible of the consequences which would follow the interruption of our operations for want of powder, even for one day, that I shall make no apology for requesting a loan from the State of Massachusetts of as much of that Article, from their private Magazines, as can possibly be spared, should an operation of any consequence be undertaken in conjunction with the french fleet and Army. General Greene calculates the probable deficiency of Tents at 1500. Should it be possible for the State to furnish the Continent with that number, it will render a most essential public service, and I will engage that they shall be replaced or paid for as may be most agreeable.
        Should a joint operation against New York be determined upon—The service of a number of Men, well acquainted with the management of Boats, will be most material indeed, I know not how we should be able to make a descent without them. It is the opinion of some Gentlemen, with whom I have conversed, that it would be possible to engage a number of sailors at Boston and the other Coast Towns in the State for this purpose. Should the measure be found practicable, I should esteem it as a favor if the Council would undertake the raising of a number, not exceeding one thousand, with a proper proportion of Officers. The Men to be engaged to the last of December unless the service should admit of their discharge sooner, and both Officers and Men to draw the pay of the Navy. Should we, as I hope we shall if we operate, command the navigation of the sound, the Men may be brought from Bedford or some part of Rhode Island by Water—Your answer to the several points contained in this letter as early as possible will oblige me much. I have the honor to be with great Respect Sir.
      